EXHIBIT CREDIT AGREEMENT (364-Day Facility) Dated as of July 15, 2008 Among CATERPILLAR FINANCIAL SERVICES CORPORATION, as Borrower THE FINANCIAL INSTITUTIONS NAMED HEREIN as Banks and SOCIETE GENERALE, as Agent TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01.Certain Defined Terms SECTION 1.02.Computation of Time Periods SECTION 1.03.Accounting Terms ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES SECTION 2.01.The Advances SECTION 2.02.Making the Advances SECTION 2.03. [Reserved.] SECTION 2.04.Fees SECTION 2.05.Reduction of the Commitments; Bank Additions SECTION 2.06.Repayment of Advances SECTION 2.07.Interest on Advances SECTION 2.08.Interest Rate Determination SECTION 2.09.Prepayments of Advances SECTION 2.10.Increased Costs; Capital Adequacy; Illegality SECTION 2.11.Payments and Computations SECTION 2.12.Taxes SECTION 2.13.Sharing of Payments, Etc SECTION 2.14.Tax Forms ARTICLE III CONDITIONS OF LENDING SECTION 3.01.Conditions Precedent to Initial Advances SECTION 3.02.Conditions Precedent to Each Borrowing SECTION 3.03.Conditions Precedent to Certain Borrowings ARTICLE IV REPRESENTATIONS AND WARRANTIES SECTION 4.01.Representations and Warranties of the Borrower ARTICLE V COVENANTS OF THE BORROWER SECTION 5.01.Affirmative Covenants SECTION 5.02.Negative Covenants SECTION 5.03.Financial Covenants ARTICLE VI EVENTS OF DEFAULT SECTION 6.01.Events of Default ARTICLE VII THE AGENT SECTION 7.01.Authorization and Action SECTION 7.02.Agent’s Reliance, Etc. SECTION 7.03.SG and Affiliates SECTION 7.04.Bank Credit Decision SECTION 7.05.Indemnification SECTION 7.06.Successor Agent ARTICLE VIII MISCELLANEOUS SECTION 8.01.Amendments, Etc. SECTION 8.02.Notices, Etc. SECTION 8.03.No Waiver; Remedies SECTION 8.04.Costs, Expenses and Taxes SECTION 8.05.Right of Set-off SECTION 8.06.Binding Effect SECTION 8.07.Assignments and Participations SECTION 8.08.Governing Law; Submission to Jurisdiction; Service of Process SECTION 8.09.[Reserved] SECTION 8.10.Execution in Counterparts SECTION 8.11.Waiver of Jury Trial SECTION 8.12.USA Patriot Act Notification SECTION 8.13.Confidentiality EXHIBITS Exhibit AForm of Note Exhibit
